         Case 1:19-cv-09701-KPF Document 14 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN TOTIN,

                          Plaintiff,
                                                    19 Civ. 9701 (KPF)
                   -v.-
                                                          ORDER
LG FAIRMONT, INC., GIANCARLO
ZABALETA, and AHMED KALIL

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The complaint in this action was filed on October 21, 2019. (Dkt. #1).

On March 15, 2020, the Court adjourned the initial pretrial conference in this

case, seeing as though all three defendants had been served, but none of them

had appeared in the action. (Dkt. #13). In that order, the Court told Plaintiff

that, should he wish to initiate default judgment proceedings, he must follow

the default judgment procedures outlined in the Court’s Individual Rules

Attachment A. Plaintiff has yet to initiate default judgment proceedings. If

Plaintiff still wishes to move for default judgment he must do so on or before

May 29, 2020.

      SO ORDERED.

Dated:       April 30, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
